PER CURIAM
This action arose in Cuyahoga Common Pleas, Sarah Tooma, while crossing the tracks of the Cleve, Ry. Co., at a public crossing, having been struck by one of the cars of Company and severly injured.
The court in charging upon the rights of a pedestrian crossing tracks at a public crossing stated that such pedestrian’s right is limited so that he should not unreasonably interfere with the progress of ears upon the tracks. The court further charged that the duty of a motorman begins when he is conscious that the pedestrian is unaware or heedless of his danger.
Tooma contends that such charge is erroneous. The Court of Appeals in error proceedings held:
1. On a public crossing a pedestrian has equal rights with the street car on tracks at such crossing.
2. The duty of a motorman at a crossing begins when the pedestrian has stepped from the curb toward such crossing.
3. Because of the error in the charge, judgment reversed and cause remanded for new tia.
Judges — Pardee, Washburn and Funk of Ninth District sitting by.